PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 8,424,548
Issue Date: April 23, 2013
Application No. 12/818,902
Filed: June 18, 2010
For: ELECTRICAL SHOCK DEFENSIVE WALKING CANE
:
:
:                        ON PETITION
:
:


This is a decision on the petition under 37 CFR 1.378(b), filed June 21, 2021 to accept the unintentionally delayed payment of a maintenance fee for the above-identified patent.

The above patent expired for failure to timely submit the 7 ½ year maintenance fee by 
April 23, 2021. However, since petitioner has demonstrated to the satisfaction of the Commissioner that the delay in timely paying the maintenance fee was unintentional, the petition under 37 CFR 1.378(b) is hereby GRANTED.

The maintenance fee is hereby accepted and the above-identified patent is reinstated as of the mail date of this decision.

Since the address in the petition differs from the correspondence address of record, a courtesy copy of this decision is being mailed to the address given in the request. However, applicant should note that a change in the correspondence address will not affect the fee address. Therefore, if applicant desires to receive future correspondence, which may be mailed, regarding maintenance fees for the above-identified patent, a “Fee Address Indication” form and/or a "Request for Customer Number" form(s) should be submitted (See USPTO form numbers PTO/SB/47 and/or PTO/SB/125).

Telephone inquiries concerning this decision should be directed to Jonya Smalls, Paralegal Specialist at 571-272-1619.


/JOANNE L BURKE/Lead Paralegal Specialist, OPET                                                                                                                                                                                                        
cc:	Glenn Mark Willey
8930 Nestle Ave. 
Northride, CA 91325